DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on October 21, 2021 are entered into the file. Currently, claims 1, 3, 4 and 7 are amended; claim 2 is cancelled; claims 8-18 are withdrawn; resulting in claims 1 and 3-7 pending for examination.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1 through 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the amendments to claims 1, 4, 6, 7 and the cancellation of claim 2 in the response filed October 21, 2021.

Response-Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 2 through 7, filed October 21, 2021, with respect to claims 1 and 3-7 have been fully considered and are persuasive.  The previous rejections of claims 1 and 3-7 under 35 U.S.C. 102(a)(1) as being anticipated by Romero et al. (US 8,186,731) have been withdrawn. 
Refer to the Reasons for Allowance section below for further explanation. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Lineberry on January 4, 2021.

The application has been amended as follows: 
Cancel withdrawn claims 8-18.
Reasons for Allowance
Claims 1 and 3-7 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.

The claimed invention of the instant application is directed to an authentication device comprising a frame; an internal reservoir disposed within the frame; an uncured polymer or monomer disposed within the internal reservoir wherein the polymer or monomer is subsequently cured to render the cured polymer solid and frangible; at least one end of a security loop disposed within the uncured polymer or monomer; and a cracked three dimensional identification scheme formed in the cured polymer due to curing the polymer causing cracks to form in the cured polymer as required by independent claim 1. 
The closest prior art to the claimed invention is to Romero et al. (US 8,186,731). Romero et al. is directed to a tamper indicating seal (authentication device) comprising a body (102; frame) having a recess (internal reservoir) disposed within the body (102; frame), wherein a plug (104; solid polymer or monomer solid) is disposed therein, the plug (104; solid polymer or monomer) is comprised of a brittle material such as ceramic, glass, glass ceramic or a brittle polymer (frangible) that is easily scratched, chipped and/or cracked if attempts are made to tamper with the seal (Figure 1-4, 8-13; col. 2 Ln. 39-col. 3 Ln. 63, col. 4 Ln. 57-col. 5 Ln. 60). The tamper indicating seal further comprises a wire (108; security loop) having ends that pass through common access holes (136) in the plug (104; solid polymer or monomer) into the recess (110) within the 
Romero et al. does not teach the combination of features required by independent claim 1, specifically, Romero et al. does not teach a security device that initially comprises a unique non-replicable three dimensional cracked pattern upon curing and a different cracked pattern upon attempted tampering. Romero et al. teaches a security device that comprises a cracked pattern only upon tampering, and there is no teaching or suggestion within the reference to modify the security device of Romero et al. to comprise a unique non-replicable three dimensional cracked pattern upon curing as is required by the claimed invention of the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785